DETAILED ACTION
This is a first Office action on the merits to the application filed 9/23/2019. Claims 1-14 and 16-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 9/23/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04.II. Claims 5 and 6 recite contingent limitations, each of which start with “in response to”. While these limitations are mapped in the 35 U.S.C. § 103 claim rejections below, they are nonetheless noted as contingent.

Drawings
The drawings filed 9/23/2019 are accepted.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the claimed invention. The current title—DEVICE AND METHOD FOR TRANSMITTING DATA IN WIRELESS COMMUNICATION SYSTEM—is generic and covers all devices and methods for wireless data transmission.

Claim Objections
Claims 1-14 and 16-21 are objected to because of the following informalities:
Claim 1, at about line 3, should be changed to “determined according to whether or not channel reciprocity with the base station is satisfied” or “determined according to whether channel reciprocity with the base station is satisfied or not”.
Claim 10, at about line 3, should be changed to “determined according to whether or not channel reciprocity with the terminal is satisfied” or “determined according to whether channel reciprocity with the terminal is satisfied or not”.
Claim 14, at about line 6, should be changed to “determined according to whether or not channel reciprocity with the base station is satisfied” or “determined according to whether channel reciprocity with the base station is satisfied or not”.
Claims 2-9, 11-13, and 16-21 are also objected to at least for their respective dependencies from claims 1, 10, and 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 3, 12, and 17 recites, “in response to the channel reciprocity not being satisfied,” which creates ambiguity because each of parent claims 1, 10, and 14 recites “determined according to whether the channel reciprocity … is satisfied.” In other words, claims 1, 10, and 14 can be interpreted as the channel reciprocity is satisfied. Thus, claims 3, 12, and 17 are indefinite since these claims are now defining the channel reciprocity as not satisfied.
If claims 1, 10, and 14 are amended as suggested above in the Claim Objections section, this would resolve the issue, and for purposes of examination, will be interpreted in this way.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar (U.S. 2019/0190569, which is newly cited) in view of applicant-cited ZTE, Beam related indication for DL and UL beam management, 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, Spokane, USA, 16th-20th Jan. 2017, agenda item 5.1.2.2, R1-1700123, published Jan. 10, 2017, hereinafter “3GPP Doc.”, both of which are in the same field of channel reciprocity as the claimed invention.

Regarding claim 14, Nayeb Nazar teaches:
A terminal comprising: at least one transceiver; and at least one processor operatively coupled with the at least one transceiver (Nayeb Nazar, Fig. 2, WTRU 102 is a terminal with a transceiver 120 coupled to a processor 118, ¶¶ 33, 44-53), wherein the at least one processor is configured to: 
receive, from a base station, indication information for controlling a beamforming operation of the terminal … (Nayeb Nazar, Fig. 19, step 1910, ¶ 203, which is based on step 1810 of Fig. 18, ¶ 202, beamforming information (“indication information”) is sent from the network entity (NE) (“base station”) to the WTRU);
receive, from the base station, a reference signal (Nayeb Nazar, Fig. 18, steps 1820, 1830, ¶¶ 117, 202); and 
transmit uplink data to the base station based on the indication information and the reference signal (Nayeb Nazar, Fig. 18, step 1840, ¶ 202).

Nayeb Nazar does not teach that the “indication information [is] … determined according to whether channel reciprocity with the base station is satisfied.” The 3GPP Doc. remedies this and teaches See 3GPP Doc. § 3 Discussions on UL QCL-based beam indication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the “indication information” of Nayeb Nazar be based on channel reciprocity, as in the 3GPP Doc., to configure terminals for DL/UL beam transmission/reception with network entities. See id.

Regarding claim 1, there is recited a “method for operating a terminal” with steps virtually identical to the functions performed by the terminal of claim 14. As a result, claim 1 is rejected as obvious under section 103 over Nayeb Nazar and the 3GPP Doc. for the same reasons as presented above in the rejection of claim 14.

Regarding claims 2 and 16, Nayeb Nazar further teaches “performing an uplink beam search and a downlink beam search with the base station; and determining a first beam corresponding to a downlink transmission beam of the base station, a second beam corresponding to an uplink reception beam of the base station, a third beam corresponding to a downlink reception beam of the terminal, and a fourth beam corresponding to an uplink transmission beam of the terminal,” as recited in claim 2 and similarly in claim 16. Nayeb Nazar, Figs. 19, 20, ¶¶ 203-204, where under a broadest reasonable interpretation consistent with the specification the downlink beam is both the “first beam” and “third beam”, and the uplink beam is both the “second beam” and “fourth beam”, and where there are beams (e.g., indicated by the term “directions”) selected, see Spec. ¶¶ 23-25.

Regarding claims 3 and 17, Nayeb Nazar further teaches “transmitting the uplink data comprises transmitting the uplink data through the fourth beam, the indication information comprises Nayeb Nazar, Fig. 18, step 1830, ¶¶ 117, 202.

Regarding claims 4 and 18, Nayeb Nazar further teaches “transmitting the uplink data comprises transmitting the uplink data through one of the third beam or the fourth beam according to the indication information, -3-ATTORNEY DOCKET No.: SAMS06-18015 PATENT the indication information represents which beam among the third beam and the fourth beam is used for transmission of the uplink data of the terminal, according to the satisfaction or non-satisfaction of the channel reciprocity, and the reference signal is received through the third beam,” as recited in claim 4 and similarly in claim 18. Nayeb Nazar, Fig. 18, steps 1820, 1830, 1840, ¶ 202.

Regarding claims 5 and 19, Nayeb Nazar further teaches “transmitting the uplink data comprises: in response to a precoding scheme of the terminal being based on uplink measurement, applying, to the uplink data, a precoder of a precoding matrix indicator (PMI) transmitted from the base station to the terminal; and in response to the precoding scheme being based on downlink measurement, applying, to the uplink data, a precoder which is calculated based on a measurement result of the reference signal, and wherein the indication information indicates whether the precoding scheme is based on the uplink measurement or is based on the downlink measurement, according to the satisfaction or non-satisfaction of the channel reciprocity,” as recited in claim 5 and similarly in claim 19. Nayeb Nazar, ¶¶ 81-83, 202, based on the indication information either a PMI or precoder based on a reference signal may be used.

Regarding claims 6 and 20, Nayeb Nazar further teaches “receiving a precoding matrix indicator (PMI) from the base station, and wherein transmitting the uplink data comprises: in response to the PMI indicating a precoder for reflecting an uplink interference, applying, to the uplink data, a precoder which is calculated based on a measurement result of the reference signal; and in response to the PMI indicating an uplink precoder, applying the uplink precoder to the uplink data, and wherein the indication information represents whether the PMI indicates a precoder for reflecting the uplink interference or indicates the uplink precoder, according to the satisfaction or non-satisfaction of the channel reciprocity,” as recited in claim 6 and similarly in claim 20. Nayeb Nazar, ¶¶ 81-83, 202, the precoder is used to mitigate interference.

Regarding claims 7 and 21, Nayeb Nazar further teaches “transmitting the uplink data comprises applying, to the uplink data, a precoder which is determined according to a transmission scheme indicated by the indication information, and the indication information indicates whether the transmission scheme of the uplink data is a codebook based transmission scheme, according to the satisfaction or non-satisfaction of the channel reciprocity,” as recited in claim 7 and similarly in claim 21. Nayeb Nazar, Fig. 18, ¶¶ 76, 81, 87, 202.

Regarding claim 8, Nayeb Nazar further teaches “the beamforming operation of the terminal comprises: an analog beamforming operation of forming a reception beam of the terminal for receiving the reference signal and a transmission beam of the terminal for transmitting the uplink data; and a digital beamforming operation of determining a precoder that will be applied to the uplink data,” as claimed. Nayeb Nazar, ¶¶ 118, 119, the WTRU can receive an SRS (reference signal) using analog beamforming and transmit using digital beamforming.

Regarding claim 9, Nayeb Nazar further teaches “the indication information is received from the base station through downlink control information (DCI), a medium access control (MAC) control element (CE), or higher layer signaling,” as claimed. Nayeb Nazar, ¶ 202.

Regarding claim 10, Nayeb Nazar teaches:
A method for operating in a base station, the method comprising: 
transmitting, to a terminal, indication information for controlling a beamforming operation of the terminal, … (Nayeb Nazar, Fig. 19, step 1910, ¶ 203, which is based on step 1810 of Fig. 18, ¶ 202, beamforming information (“indication information”) is sent from the network entity (NE) (“base station”) to the WTRU; see also Fig. 21, step 2110, ¶ 206; Fig. 22, step 2240, ¶ 207); 
receiving a reference signal from the terminal (Nayeb Nazar, Fig. 21, step 2100, ¶ 206; Fig. 23, step 2320); and 
transmitting downlink data to the terminal based on the indication information and the reference signal (Nayeb Nazar, ¶ 123, channel reciprocity is applicable to both uplink and downlink, thus, the base station would transmit downlink data based on the indication information).

Nayeb Nazar does not teach that the “indication information [is] … determined according to whether channel reciprocity with the terminal is satisfied.” The 3GPP Doc. remedies this and teaches that beamforming indication information is sent from a transmission point (TRP) to a UE (terminal) based on a determination with channel reciprocity or without. See 3GPP Doc. § 3 Discussions on UL QCL-based beam indication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the “indication information” of Nayeb Nazar be based on channel reciprocity, as in the 3GPP Doc., to configure terminals for DL/UL beam transmission/reception with network entities. See id.

Regarding claim 11, Nayeb Nazar further teaches “performing an uplink beam search and a downlink beam search with the terminal; and based on the uplink beam search and the downlink beam search, determining a first beam corresponding to a downlink transmission beam of the base station, a Nayeb Nazar, Figs. 19, 20, ¶¶ 203-204, where under a broadest reasonable interpretation consistent with the specification the downlink beam is both the “first beam” and “third beam”, and the uplink beam is both the “second beam” and “fourth beam”, and where there are beams (e.g., indicated by the term “directions”) selected, see Spec. ¶¶ 23-25.

Regarding claim 12, Nayeb Nazar further teaches “transmitting the indication information comprises, in response to the channel reciprocity not being satisfied and a use of the reference signal being a use for downlink transmission, transmitting, to the terminal, indication information for controlling, by the third beam, a transmission beam of the terminal for transmitting the reference signal, receiving the reference signal comprises receiving the reference signal through the first beam, and transmitting the downlink data comprises transmitting the downlink data through the first beam,” as claimed. Nayeb Nazar, Fig. 21, step 2110, ¶ 201, where data is necessarily communicated, see ¶¶ 123, 211.

Regarding claim 13, Nayeb Nazar further teaches “transmitting the indication information comprises transmitting the indication information representing which beam among the first beam and the second beam is used for transmission of the downlink data of the base station, according to the satisfaction or non-satisfaction of the channel reciprocity,- 6 -ATTORNEY DOCKET No.: SAMS06-18015 PATENTtransmitting the downlink data comprises transmitting the downlink data to the terminal through the first beam or the second beam, according to the indication information, and the reference signal is received through the first beam,” as claimed. Nayeb Nazar, Fig. 21, step 2110, ¶ 201; see also Figs. 22, steps 2240, 2340, ¶¶ 207, 211.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao, Qiubin et al., “Utilization of Channel Reciprocity in Advanced MIMO System”, IEEE Xplore, 2010 5th International ICST Conference on Communications and Networking in China, Published Aug. 1, 2010, pp. 1-5, describes, generally, channel reciprocity in an advanced MIMO system.
U.S. Pat. Appl. Publ’n No. 2018/0040964, to Benjebbour et al., describes a channel reciprocity system, including using analog beamforming and digital precoding.
U.S. Pat. Appl. Publ’n No. 2021/0120536, to Gao et al., while not qualifying as prior art for the instant application, describes determining an uplink beam using channel reciprocity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOSHUA KADING/               Primary Examiner, Art Unit 2413